       Case 2:20-cv-00537-WJ-KRS Document 29 Filed 03/08/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARIA E. ESPARZA,

       Plaintiff,

v.                                                          No. 2:20-CV-537 WJ/KRS

ANDREW SAUL,
Commissioner of the Social Security Administration,

       Defendant.

        ORDER QUASHING ORDER TO SHOW CAUSE AND TO FILE RESPONSE

       THIS MATTER is before the Court on review of the record. On March 4, 2021, in

response to the Court’s Order to Show Cause, (Doc. 27), Plaintiff filed what appears to be a

Motion to Reverse or Remand Agency Decision, (Doc. 28). Accordingly, the Court will quash

its Order to Show Cause and order Defendant to file a response to the Motion to Reverse or

Remand.

       IT IS THEREFORE ORDERED that the Court’s Order to Show Cause is QUASHED.

       IT IS FURTHER ORDERED that on or before May 7, 2021, Defendant shall file and

serve a Response to Plaintiff’s Motion to Reverse or Remand, (Doc. 28). Plaintiff may file and

serve a Reply on or before May 21, 2021.



                                             _______________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
